Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) in the prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 8,233,218 to Mossberg et al.
Applicant has amended independent claim 7 to recite a polymer grating coating. Such coatings are common in the art. One of such is Mossberg who uses such a polymer coating to protect a grating layer. Claim 17 has been amended to include a parallel layers within each grating ridge. Altering the refractive index “stack” of a grating is taught by US 2018/0081176 to Olkkomen et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8, 10-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich in view of US 8,233,218 to Mossberg et al.
 Popovich discloses in figure 3, a grating system comprising: 
A polymer layer (column 16, line 2) with alternating gratings having a first and second refractive index (column 19, lines 33-44).
As to claim 8, the areas not written with the gratings would overcoat those areas. 

As to claims 11-12, these gratings can be one or two dimensional (figures 3 and 13). 
Claim 15 relates to a method of producing a grating which is not a positive limitation in an apparatus claim. However, Popovich uses a lithography process.
As to claim 16, the gratings are configured to couple light in or out of a display system.
	However, Popovich fails to explicitly disclose an overcoat layer between grating ridge portions.
	Mossberg discloses a protective, substantially transparent coaring applied over a grating layer. Such a layer would fill areas between grating high spots (column 14, line 46). 
	It would have been obvious to one having ordinary skill in the art to add an overcoat layer as taught by Mossberg in Popovich to protect a grating layer.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich.
Popovich discloses the invention as claimed except for specific values of the refractive index. Popovich leaves open the ability to configure the sets of gratings with any refractive index. 
It would have been obvious to one having ordinary skill in the art to alter and set the refractive index as a matter of design choice for the intended use of the display. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich in view of US 7,612,882 to Wu et al.
Popovich discloses the invention as claimed except for slanted grating regions. 
Wu discloses such a pattern (figure 8 and column 11, lines 5-24) to assist in lithography alignment. 
.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich in view of Mossberg as applied to claims above, and further in view of US 2018/0081776 to Olkkonen et al.
Popovich in view of Mossberg discloses the invention as claimed except for multiple layers within each ridge layer.
	Olkkonen discloses multiple refractive index grating layers to increase outcoupling efficiency (abstract). 
	It would have been obvious to one having ordinary skill in the art to use multiple layer gratings as taught by Olkkonen in Popovich in view of Mossberg to increase out-coupling efficiency.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich in view of Mossberg in further view of Olkkonen (hereinafter PMO) and further in view of US 7,612,882 to Wu et al.
PMO discloses the invention as claimed except for slanted grating regions. 
Wu discloses such a pattern (figure 8 and column 11, lines 5-24) to assist in lithography alignment. 
It would have been obvious to one having ordinary skill in the art to use slanted gratings as taught by Wu in the apparatus of PMO to enable more accurate lithography production.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883